      Case 2:18-cr-00422-SMB Document 1216 Filed 08/13/21 Page 1 of 5



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   KENNETH POLITE
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                          No. CR-18-422-PHX-SMB

20                            Plaintiff,
                                                      UNITED STATES’ NOTICE OF
21             v.                                    SUBMISSION OF THE PROPOSED
                                                       STATEMENT OF THE CASE,
22                                                     VERDICT FORM, AND JURY
     Michael Lacey, et al.,                                 INSTRUCTIONS
23
                              Defendants.
24
25
26
27
28


                                               -1-
     Case 2:18-cr-00422-SMB Document 1216 Filed 08/13/21 Page 2 of 5




 1          The United States submits its proposed statement of the case, verdict form, and jury
 2   instructions.
 3          I.       Statement of the Case
 4          The United States attaches its proposed statement of the case as Exhibit A. The
 5   government agrees that the Superseding Indictment does not need to be read to the jury in
 6   this case. But the jury is entitled to some explanation about the case beyond the actual
 7   charges. Defendants’ proposed statement offers only one sentence about Backpage—that
 8   it was an online classified advertising website. (Doc. 1199 at 17.) The United States has
 9   attempted to provide relevant information about the case in a condensed and efficient
10   manner.
11          II.      Verdict Form
12          The parties have submitted diametrically different proposed verdict forms. (United
13   States’ Verdict Form attached as Exhibit B.) Defendants’ submission is bereft of any
14   information (typically, only dates are provided) for a jury to connect a particular count to
15   a victim, advertisement, or money laundering transaction. Simply stated, “[a] jury form is
16   intended to assist the jury in analyzing and presenting its decision.” Cooper v. Paychex,
17   Inc., 960 F. Supp. 966, 973 (E.D. Va. 1997). Defendants’ submission will not assist the
18   jury in tracking the evidence and presenting its decision, and Defendants’ form should not
19   be used here.
20          Rather, the Court should employ the United States’ proposed verdict form. This
21   case involves a 211-paragraph, 92-page, 100-count Superseding Indictment that will not
22   be read to the jury. The United States’ proposed verdict form condenses the substantive
23   counts in the Superseding Indictment to sufficient information that will allow the jury to
24   follow the evidence, differentiate among the charged counts, and clearly present its
25   decision. Moreover, it is standard practice in multi-count cases tried in this District for
26   verdict forms to track, on a count-by-count basis, the identifying information in the
27   indictment. See, e.g., United States v. Slade, et al., 09-CR-1492-PHX-ROS, Doc. 1336,
28   Verdict Form (providing dates and specific descriptions of items mailed for mail fraud


                                                -2-
     Case 2:18-cr-00422-SMB Document 1216 Filed 08/13/21 Page 3 of 5




 1   counts; providing dates, amounts and other descriptive information for wire fraud counts;
 2   identifying transaction dates, amounts and other descriptors for money laundering counts);
 3   United States v. Audette, 14-CR-00858-PHX-SPL, Doc. 209, Verdict Form (for wire fraud
 4   counts, identifying financial institutions involved, dates, amounts, and account numbers
 5   for each charged transaction; for counts involving specific text messages or phone calls,
 6   providing detailed identifying information for each text or call); United States v. Hinkeldey,
 7   15-CR-01118-PHX-SPL, Doc. 520, Verdict Form (for mail and wire fraud counts,
 8   identifying dates, items mailed or transaction amounts, and senders and recipients). Unlike
 9   Defendants’ proposed verdict form, the United States’ form is consistent with longstanding
10   practice in this District and should be used here.
11          III.   Jury Instructions
12          The United States attaches its proposed jury instructions as Exhibit C. These jury
13   instructions include the parties’ proposed instructions and objections. To facilitate review,
14   the United States has consolidated both parties’ instructions and objections into a single
15   document.
16          On August 5, 2021, Defendants submitted their proposed jury instructions. (Doc.
17   1199.) Defendants also attached several emails between the parties. (Id. at 98-113.) Based
18   on Defendants’ submission (Doc. 1199) the government believes some clarification is
19   needed.
20          On June 26, 2020, the government sent drafts of its proposed jury instructions,
21   verdict form, and the statement of the case to Defendants. (Doc. 1199 at 112-113.) With
22   each trial continuance, Defendants delayed providing comments to government’s drafts.
23   (Id. at 105, 109-110, 112.) When the Court continued the trial to August 23, 2021,
24   Defendants proposed sending their comments by July 7, 2021. (Id. at 105.) The parties
25   ultimately agreed to a June 15, 2021 deadline, with the government to then file the parties’
26   proposed jury instructions, verdict form, and statement of the case with the Court on July
27   26, 2021. (Id. at 102.)
28


                                                 -3-
     Case 2:18-cr-00422-SMB Document 1216 Filed 08/13/21 Page 4 of 5




 1         When the government agreed to the July 26, 2021 date, it had not yet received
 2   Defendants’ instructions and objections. (Doc. 1199 at 101-106.) At that time, the
 3   government did not anticipate that Defendants would submit 18 non-model instructions
 4   and modify nearly every model instruction that related to the substantive counts. (Id. at
 5   Ex. F.) As the government has since informed Defendants, responding to Defendants’
 6   proposed instructions and objections has been a time consuming task, especially
 7   considering that the last two months have been the government’s busiest period for trial
 8   preparation. (Id. at 98.) The United States has diligently worked to complete its responses
 9   to Defendants’ proposed instruction and objections, which are incorporated in Exhibit C.
10          Respectfully submitted this 13th day of August, 2021.
11                                            GLENN B. McCORMICK
                                              Acting United States Attorney
12                                            District of Arizona
13                                            s/ Andrew C. Stone
                                              KEVIN M. RAPP
14                                            MARGARET PERLMETER
                                              PETER S. KOZINETS
15                                            ANDREW C. STONE
                                              Assistant U.S. Attorneys
16
                                               DAN G. BOYLE
17                                             Special Assistant U.S. Attorney
18                                            KENNETH POLITE
                                              Assistant Attorney General
19                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
20
                                              REGINALD E. JONES
21                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
22                                            Child Exploitation and Obscenity Section
23
24
25
26
27
28


                                                -4-
     Case 2:18-cr-00422-SMB Document 1216 Filed 08/13/21 Page 5 of 5




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on August 13, 2021, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6   s/ Marjorie Dieckman
 7   U.S. Attorney’s Office

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
